09-1415-cr
United States v. Lee Cho

                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS   BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT .   CITATION   TO A SUMMARY
ORDER FILED ON OR AFTER  JANUARY 1, 2007,    IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF   APPELLATE PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL .


     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, in the City of New York, on
the 5th day of February, two thousand ten.

PRESENT:

      RALPH K. WINTER,
      JOHN M. WALKER, JR.,
      ROSEMARY S. POOLER,
                Circuit Judges.

-------------------------------------------X

UNITED STATES OF AMERICA,

                           Appellee,

              - v. -                                      No. 09-1415-cr

SUN LEE CHO,

                    Defendant-Appellant.

-------------------------------------------X
APPEARING FOR                  LABE M. RICHMAN, New York, NY.
DEFENDANT-APPELLANT:

APPEARING FOR
APPELLEE:                      JUSTIN ANDERSON, Assistant United
                               States Attorney, Of Counsel (Preet
                               Bharara, United States Attorney,
                               Katherine Polk Failla, Assistant
                               United States Attorney, Of Counsel,
                               on the brief), Southern District of
                               New York, New York, NY.



     Appeal from a judgment of the United States District Court

for the Southern District of New York (Sullivan, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court be and hereby

is AFFIRMED.

     Appellant Cho appeals from a judgment of conviction

following her plea of guilty to one count of bank fraud, in

violation of Title 18, United States Code, Section 1344.   Her

sole challenge is to the district court’s order of restitution in

the amount of $49,600.   Cho attempted to make restitution in full

prior to the entry of the district court’s judgment and, based on

her belief that she was successful, sought for the judgment to be

entered without an order of restitution.   The district court

found that restitution was not completed prior to entry of the

judgment and denied Cho’s request.   The district court also

denied a subsequent request by Cho that “a new judgment be issued

without the restitution order.”   For substantially the reasons
relied upon by the district court, the district court’s judgment

of conviction and subsequent order are AFFIRMED.


                         FOR THE COURT:
                         Catherine O’Hagan Wolfe, Clerk